Citation Nr: 0637627	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a claimed stomach 
condition, to include an irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.  He was interned as a prisoner of war from 
October 1943 to April 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that, among other things, denied 
reopening the veteran's claim for service connection for 
stomach ulcer on the basis of new and material evidence.  The 
veteran filed a notice of disagreement in September 2001.  In 
September 2002, the RO issued a statement of the case.  The 
RO received the veteran's substantive appeal in October 2002.  

On the veteran's VA Form 9, Substantive Appeal, the veteran 
requested a hearing before a Veterans Law Judge.  However, in 
December 2003, the veteran filed a written notice withdrawing 
his request for a hearing.  

In July 2004, this matter was remanded for further 
development and adjudication.  This having been completed, 
the matter is again before the Board.


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
stomach problems and stomach ulcers; that next month, the RO 
notified the veteran of that decision and his appellate 
rights; the veteran did not appeal this determination and the 
decision became final.

2.  Evidence added to the record since September 1991 is new, 
in that it is not cumulative and was not previously 
considered by decisionmakers, and material, because it bears 
directly and substantially on the issue on appeal, and is so 
significant that it must be considered in order to fairly 
decide the merits of the case. 

3.  The veteran was a POW from October 1943 to April 1945.

4.  The veteran is shown to have irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 1991 
rating decision, which is final, is new and material; thus, 
the claim of entitlement to service connection for a claimed 
stomach condition is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2006). 

2.  The criteria for establishing entitlement to service 
connection for a stomach condition, to include an irritable 
bowel syndrome, are met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation.  38 U.S.C. § 5103(a); 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  See also, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Given the favorable action 
taken below, however, the Board finds that no discussion of 
the VCAA at this point is required.

II.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO before 
August 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his application to reopen his claim, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the 
September 1991 rating decision that denied service connection 
for stomach problems and stomach ulcers includes private and 
VA medical records, VA examinations, and statements and 
written argument submitted by or on behalf of the veteran.

Of particular significance are the VA examinations indicating 
that the veteran is essentially asymptomatic for ulcer 
disease but suffers from irritable bowel syndrome.  This 
evidence bears directly and substantially upon the specific 
matter under consideration.  This evidence is also neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
service connection for this condition is reopened.

III.  Entitlement to service connection for a claimed 
stomach condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, including peptic ulcers, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, pursuant to 38 C.F.R. § 3.309(c) (2004), if a 
veteran is a former prisoner of war (POW) and as such was 
interned or detained for not less than 30 days, certain 
diseases, listed below, shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
service discharge or release from active military service, 
even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied.

These listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  For the purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  38 
C.F.R. §§ 3.307, 3.309(c).

In October 2004, the Secretary of Veterans Affairs issued an 
interim final rule to effectuate a statutory amendment which 
eliminated the 30-day requirement for certain disorders, and 
to add certain additional diseases which the Secretary has 
determined warrant a presumption of service connection for 
former POWs. See Veterans Benefits Act of 2003, Public Law 
No. 108-183 (Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 
2004). As a result, 38 C.F.R. §§ 3.309(c), as published in 
the Federal Register, now reads as follows:

(c) Diseases specific as to former prisoners 
of war. 
(1) If a veteran is a former prisoner of 
war, the following diseases shall be service 
connected if manifest to a degree of 
disability of 10 percent or more at any time 
after discharge or release from active 
military, naval, or air service even though 
there is no record of such disease during 
service, provided the rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.  
Psychosis.  Any of the anxiety states.  
Dysthymic disorder (or depressive neurosis).  
Organic residuals of frostbite, if it is 
determined that the veteran was interned in 
climatic conditions consistent with the 
occurrence of frostbite.  Post-traumatic 
osteoarthritis.  Atherosclerotic heart 
disease or hypertensive vascular disease 
(including hypertensive heart disease) and 
their complications (including myocardial 
infarction, congestive heart failure, 
arrhythmia).  Stroke and its complications.

 (2) If the veteran:  (i) Is a former 
prisoner of war and;  (ii) Was interned or 
detained for not less than 30 days, the 
following diseases shall be service 
connected if manifest to a degree of 10 
percent or more at any time after discharge 
or release from active military, naval, or 
air service even though there is no record 
of such disease during service, provided the 
rebuttable presumption provisions of Sec. 
3.307 are also satisfied.  Avitaminosis.  
Beriberi (including beriberi heart disease).  
Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy 
associated with malnutrition).  Pellagra.  
Any other nutritional deficiency.  Irritable 
bowel syndrome.  Peptic ulcer disease.  
Peripheral neuropathy except where directly 
related to infectious causes.  Cirrhosis of 
the liver.

 38 U.S.C. 1112(b); 69 Fed. Reg. 60,090 (Oct. 7, 2004). In 
addition, the Note immediately following the list of 
diseases, pertaining to beriberi heart disease, has been 
removed. Id. The regulatory change has now been codified in 
38 C.F.R. Part 3 (2005).

In this case, the record indicates that the veteran was a POW 
from October 1943 to April 1945.  He has also been diagnosed 
with irritable bowel syndrome by at least two VA examiners, 
one of which specifically linked this condition to the 
veteran's time as a prisoner of war in the service.  In 
addition, while the RO interpreted the veteran's claim for a 
stomach condition to concern an ulcer condition, the Board 
believes that the veteran's claim for stomach problems or a 
stomach condition is broad enough to include symptoms of his 
irritable bowel syndrome.  Under the regulations set forth 
above, therefore, service connection for irritable bowel 
syndrome on a presumptive basis is warranted for the 
veteran's diagnosed irritable bowel syndrome.  

With respect to stomach ulcers, however, the Board finds that 
the medical evidence does not indicate that the veteran 
currently suffers from this condition.  None of the several 
VA examinations afforded to the veteran since he reopened his 
claim in May 2000 have diagnosed the veteran with ulcers, and 
other records, while noting gastrointestinal symptoms, 
indicate that the veteran is essentially asymptomatic for an 
ulcer condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (without a current diagnosis, a claim for 
entitlement to service connection cannot be sustained).  










ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a stomach condition, to 
include an irritable bowel syndrome, is reopened.

Entitlement to service connection for a stomach condition, to 
include an irritable bowel syndrome, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


